Citation Nr: 1002341	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1945 through 
March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina which denied service 
connection for hearing loss and tinnitus.

The Veteran appeared and offered testimony at a Travel Board 
hearing held at the Winston-Salem RO in November 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's tinnitus was first manifest during his active 
duty service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.  Service Connection for Tinnitus

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, a veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, a veteran's lay 
contentions as to tinnitus represent competent evidence.

In addition, the Board is aware that the RO has been unable 
to obtain the Veteran's service treatment records and service 
personnel records, as they are "fire related" (i.e., 
destroyed in a 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri).

In this case, the Veteran offered testimony at a July 2007 
DRO hearing and a November 2009 Travel Board hearing that he 
has experienced ringing in his ears since basic training 
during his active duty service.  He related that his basic 
training included training with automatic weapons fire, 
machine gun fire, rifle fire, mortars, bazookas, flame 
throwers, as well as training in demolitions and booby 
trapping.  According to the Veteran, ear plugs were not 
issued during his basic training.  The Veteran also testified 
that he served as a sniper instructor during his service and 
was thereby exposed to noise from rifle fire.  He also 
recalled an incident which occurred in his barracks, in which 
he was cleaning weapons with his bunkmate, when his 
bunkmate's weapon accidentally discharged in close proximity 
to the Veteran's ear.  The Veteran has also testified as to 
additional in-service noise exposure during combat.

In May 2007, the Veteran also provided various written 
statements from his brother and friends.  According to his 
brother's statement, the Veteran did not experience any 
tinnitus prior to enlistment into the service, but complained 
of tinnitus after his separation in 1947.

Although the Veteran has further asserted that he sought 
treatment for symptoms in his ears during the 1950s at the VA 
medical center in Durham, North Carolina, the corresponding 
treatment records are unavailable.  The earliest treatment 
record in the claims file is an August 2006 VA treatment 
record which reflect complaints of tinnitus.

Based upon the foregoing, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran is 
entitled to service connection for tinnitus.  The Veteran's 
service history and reported in-service noise exposure, which 
cannot be verified by his service records due to their 
unavailability, is not rebutted by any evidence to the 
contrary.  Rather, the testimony offered by the Veteran at 
his July 2007 DRO hearing and at his November 2009 hearing 
has been consistent and credible.  The Veteran's contentions 
as to tinnitus are further supported by the May 2007 
statement provided by his brother.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's tinnitus was first manifest in service.  
Service connection is accordingly warranted for this 
disorder.  As such, the claim is granted in full.
III.  Duties to Notify and Assist

Insofar as the Veteran's claim for service connection for 
tinnitus, the Board has considered whether VA has fulfilled 
its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken above with regard to that issue, no further 
notification or assistance in developing the facts pertinent 
to this limited matter is required at this time.  Indeed, any 
such action would result only in delay.


ORDER

Service connection for tinnitus is granted.


REMAND

In his testimony at his DRO hearing and his Travel Board 
hearing, the Veteran contended that he has experienced 
hearing loss since experiencing noise exposure during his 
basic training.  The Veteran further contended that after 
this initial onset of hearing loss, he continued to be 
exposed to noise during service.  He has related that his 
hearing loss has been continuous and has progressively 
worsened over time.  The Veteran has also provided various 
lay statements from his brother, who also entered active 
service and performed the Military Occupational Specialty of 
a medic, and his friends.  The statement provided by the 
Veteran's brother expresses that the Veteran did not 
experience hearing loss prior to service, but complained of 
and demonstrated symptoms of hearing loss after his return 
from service in 1947.

Consistent with the Veteran's contentions, an August 2006 VA 
treatment record reflects diagnoses of mild sloping to severe 
sensorineural hearing loss in the right ear from 250 to 8000 
Hertz, as well as mild/moderate sloping to severe 
sensorineural hearing loss in the left ear from 250 Hertz to 
8000 Hertz.  Despite the provided diagnosis, specific 
audiometric puretone results are not provided in the 
treatment record.

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment is considered a disability when the thresholds for 
any of the frequencies at 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the thresholds at three 
of these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In the absence of specific puretone 
results, the Veteran's claim of service connection for 
hearing loss cannot be fully evaluated.  Under the 
circumstances, the Veteran should be afforded a VA 
examination, with puretone audiometric testing for each of 
the above frequencies, as well as speech recognition testing 
performed via the Maryland CNC Test. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.    The Veteran should 
also be requested to provide the names, 
addresses, and dates of treatment for any 
medical providers from whom he has 
received psychiatric treatment since 
August 2006.  The Veteran should also be 
provided a VA Form 21-4142 release and be 
requested to sign the release.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the Veteran's claimed 
sensorineural hearing loss.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including audiometric puretone testing 
for frequencies at 500, 1000, 2000, 3000 
and 4000 Hertz, and speech recognition 
testing performed via Maryland CNC Test.  
Based on a review of the claims file and 
the clinical findings upon examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
hearing loss.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed hearing 
loss is etiologically related to the 
Veteran's reported noise exposure during 
his period of active duty service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  All puretone 
results for each of the frequencies 
specified above and all speech 
recognition testing results for both ears 
must be expressed in the VA examiner's 
report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
sensorineural hearing loss should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


